Supreme Court
OF
Nevapa

(0) 147A <>

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

BARON MONTERO JONES, No. 84454
Petitioner, -
vs. FILED
CLARK COUNTY SHERIFF,

Respondent. MAY 19 2022

 

 

ORDER DENYING PETITION ange ae
ae

This is an original pro se petition for a writ of habeas corpus
challenging the jurisdiction of the justice court.

Petitioner does not allege that he previously sought and was
denied habeas relief in the district court. See NRAP 22 (“An application for
an original writ of habeas corpus should be made to the appropriate district
court” in the first instance.). Moreover, although petitioner provided a brief
affidavit in support of his allegations, he has not provided this court with
any exhibits or documents in support of his claims and necessary for this
court’s consideration of the petition. See NRAP 21(a)(4) (providing that
petitioner shall submit an appendix containing all documents “essential to
understand[ing] the matters set forth in the petition”).

Petitioner bears the burden of showing that extraordinary relief
is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
P.3d 840, 844 (2004). We conclude that petitioner has failed to demonstrate
our intervention by extraordinary writ is warranted. Further, to the extent
that petitioner has counsel, he must proceed by and through counsel of

record. Therefore, we decline to exercise our original jurisdiction in this

matter. See NRAP 21(b).

Ad- 15908

 
Accordingly, we

ORDER the petition DENIED.

Da ee CJ.

 

 

Parraguirre
An Mack. J.
Hardesty 7
ANIC , J.
Stiglich

cc: Baron Montero Jones
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
OF
Nevapa 2

(0) 1947, <>